Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 1 March 2022, in which claims 23, 25 have been amended, is acknowledged.
Claims 1-12, 15, 17-19, 23 and 25 are pending in the instant application.
Claims 1-12, 15, 17-19 are withdrawn, as being drawn to a non-elected invention.
Claims 23, 25 are examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 March 2022 is acknowledged and considered.
Response to arguments of 1 March 2022
In view of Applicant’s amendment of 1 March 2022, all the objections to the claims are herein withdrawn. The status of claims 1-12, 15, 17-19 has been corrected. Trademarks/tradenames were deleted from claim 23. An additional full sentence was deleted from claim 25.
Applicant has not deleted from claim 25 the recitation “formulated to be administered to a patient during a time period from about 20:00 hours to about 0:00 hours.” As a result the rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein maintained. Applicant argues (page 10, first paragraph) that the specification is directed to compositions formulated to release an HDAC inhibitor at a time close to Cmax of PAI-1 in the patient. This argument is not persuasive. The claim appears to be a 
Applicant’s arguments (remarks of 1 March 2022, page 10, last two paragraphs) against the rejection of claims 23, 25 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Furlan have been considered but are not found persuasive.
Applicant argues that the language of claim 23 means that substantially all (at least 60%) of the HDAC inhibitor is released in the window between 4 hours and 8 hours after administration. Applicant argues that Figure 2 in Furlan teaches that the majority of givinostat is released during the first four hours after administration.
In response, claim 23 actually recites “formulated such that substantially all of the HDAC inhibitor […] is released during a period from about 4 to about 8 hours after administration”. The examiner interprets the claim language to mean that the compound is substantially (at least 60%) released from the formulation at any time point between 4 h and 8 hours after administration.
Further, with respect to the PK limitations in claim 23, the examiner's position is that the properties of the composition are inherent to the composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.

Claims 23, 25 have been examined to the extent they read on the elected species, namely givinostat as the specific HDAC inhibitor, and the following objections and rejections are made below. 
Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 is drawn to the pharmaceutical composition of claim 23, is formulated to be administered to a patient during a time period from about 20:00 hours to about 00:00 hours. The claim is indefinite, because it is not clear whether it is drawn to a pharmaceutical composition or rather to a method of administering a pharmaceutical composition. The recitation “formulated to be administered between 20:00 hours and 00:00 hours” seems to indicate a certain time for administration; yet, the claim, as written, 
The examiner notices that there was a note below claim 25 (deleted on 1 March 2022), explaining that claim 25 is drawn to a method of administering. If that was the case, claim 25 could read a method of administering the pharmaceutical composition of claim 23, wherein the composition is administered to a patient during a time period from 20:00 to 0:00. 
The claim appears to be a product claim reciting a method step, rendering the claim confusing as a hybrid claim. The claim is confusing as to which category of patentable subject matter the claim belongs. For propose of prior art, the claim is interpreted to be a product claim. Since the claim is interpreted to be a product, said method step in the product claims do not appear to further limit the structural components of the composition.
In the interest of compact prosecution, the examiner gives no patentable weight to the recitation “is formulated to be administered between 20:00 hours and 00:00 hours” in claim 25.
Applicant is invited to clarify the claim language.

Claim Rejections- 35 USC 102/103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim interpretation: in claim 23, the recitation “substantially all” of the HDAC inhibitor is interpreted to mean, based on the definition in Applicant’s Specification, page 60, lines 18-19, at least 60% of the total amount of HDAC inhibitor present in the pharmaceutical composition.
Claim interpretation: in claim 23, the recitation “formulated such that substantially all of the HDAC inhibitor […] is released during a period from about 4 to about 8 hours after administration” is interpreted to mean that the HDAC inhibitor is substantially (at least 60%) released from the formulation at any time point between 4 h and 8 hours after administration.

Claims 23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Furlan et al. (Mol Med 2011, 17 (5-6), 353-362, cited in PTO-892).
Furlan teaches a pharmaceutical composition comprising ITF2357 (synonym givinostat) in the form of a capsule (page 354, central column, second paragraph) for oral administration, formulated such that at least 60% of the total amount administered is released during a period of 8 hours after administration (Figure 2), which satisfies the limitation in instant claim 23.

    PNG
    media_image1.png
    240
    428
    media_image1.png
    Greyscale


	Alternatively, it would have been obvious to calculate the amount of ITF2357 released 8 hours after oral administration based on the teachings of Furlan, with the expectation that at least 60% of the total amount administered is released.
As such, claims 23, 25 are anticipated or, in the alternative, rendered obvious by Furlan.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jern et al. (WO2016/055797, published 14 April 2016, cited in PTO-892).

Conclusion
Claims 23, 25 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627